department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date uil code date july person to contact badge number contact telephone number phone fax contact address employer_identification_number certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xxthe following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1 c -1 d you did not engaged primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose which is not an exempt_purpose your net_earnings inure to the benefit of private shareholders and individuals which is prohibited by sec_501 you are operated for a substantial private purpose rather than a public purpose which is prohibited by internal_revenue_code sec_501 and sec_3 c -1 d ii contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 2cxx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normai channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown above taxpayer_advocate office this letter should be kept within your permanent records enclosures publication sincerely sante lawnig nanette m downing director eo examinations internal_revenue_service dore me department of the treasury internal_revenue_service te_ge exemption organizations examination taxpayer_identification_number form_990-pf tax_year s ended december december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the intemal revenue code the code we enclose our report of examination explaining why we are proposing this action if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we wilt issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative fist of organizations contributions to which are deductible under sec_170 of the code if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how fo appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeais office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an intemal revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through norma channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you director eo examinations nanette downing sincerely thank you for your cooperation enclosures publication publication report of examination - deparment of the treasury - intemal revenue service - com 886a name of taxpayer schedule no or exhibit page of year period ended december december issues whether under sec_501 of the intemal revenue code is operating as an organization exempt whether assets of the foundation have inured to the benefit of a private shareholder of individual whether there has been self-dealing between a disqualified_person and a private_foundation whether ‘is a disqualified_person with respect to whether '- is a disqualified_person with respect to whether expenditures incurred by expenditures per sec_4945 of the internal_revenue_code are taxable if the expenditures are found to be taxable_expenditures are such expenditures subject_to tax per sec_4945 of the internal_revenue_code ‘is a foundation_manager with respect to ‘is a foundation_manager with respect to if the expenditures are deemed to be taxable_expenditures and the foundation_manager refuses to agree to part or all of the correction would the additional tax per b be applicable facts whether whether on january _ form 886a rev herein after foundation was created by a_trust agreement on august foundation as tax exempt under sec_501 and as a private_foundation described under sec_509 the trust agreement states that foundation is created exclusively for charitable religious scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code the foundation's the internal_revenue_service recognized the department of the treasury - intemal revenue service page -1- wor department of the treasury - internal_revenue_service schedule no or exhibit form_886 a name of taxpayer page of year period ended december december application_for tax exemption states that its mission is organized for charitable purposes and to create give and practice integrity for the purpose of serving mankind per the trust agreement e no part of the net eamings of shall inure or be payable to or for the benefit of any private individual and no substantial part of the activities of shall be carrying on of propaganda or otherwise attempting to influence legislation e no part of the activities of shall be the participation in or intervention in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office e the trustee shail distribute the income of for each tax_year at such time and in such manner as not to become subject_to the tax on undistributed_income imposed by sec_4942 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law further the trustees shall not engage in any act of self-dealing as defined in sec_4941 of the intemal revenue code of or the corresponding provision of any future united_states internal revenue law nor retain any excess_business_holdings as defined in sec_4943 c of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law nor make any investments in such manner as to incur tax_liability under sec_4944 of the intemal revenue code of or the corresponding provision of any future united_states internal revenue law nor make any taxable_expenditure as defined in sec_4945 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law e the direction and management of the affairs of the foundation and the control and disposition of its properties and funds shall be vested in the board_of trustees composed of such number of persons not less than two as may be fixed by the bylaws until changed by the bylaws the original number of trustees shail be two ‘is the founder of the foundation ‘and trustees board members of dollar_figure december 2c_ to for tax years ended december ' respectively this was reported as a contribution on they contributed dollar_figure ‘are the and and form_990-pf during the telephone interview with the foundation is organized and created for charitable purposes asked about the funding of the foundation she states that it was an amount transferred from their personal for profit corporation’s bank account‘ atrade company buy and sell stocks however the irs records system does not show any data for this corporation when questioned about the purpose of creating the ' on january she states that form 886-a rew department of the treasury - internal_revenue_service page ve department of the treasury - intemal revenue service schedule no or exhibit form_886 a page of year period ended december december name of taxpayer foundation she states their friend advised them that it is better to create a private_foundation and transfer all the personal assets to it to avoid probate when she was questioned to explain her previous statement she states that if she and her husband died the foundation will still alive and their assets will be safe that is why we transferred our residence and other personal properties to the foundation sic ‘stated that they transferred properties to the foundation including their personal_residence located at all personal properties were transferred in march 2c during the telephone interview on january 2c when how they become familiar with foundation from a friend she would not disclose who the friend was despite being asked several times the foundation and she paid them a set-up fee the bank data shows a check was issued by and signed by - stated that she heard about it assisted them in setting up ‘on august for dollar_figure paid to the r stated that ‘was asked rin in response to question regarding the preparation of forms 990-pf’s stated forms 990-pf for2c were prepared and filed by and2c of she stated he was recommended to them by a friend again would not tell who the friend was she stated foundation returns the preparation and the filing of these forms are always handled by correspondence have never met sis an accountant that prepares sic the records of the county of recorded the following properties to the foundation on march17 2c show that the trustees have transferred and property descriptions address table land datach garag bare lot single family home lot warehouse b lot adjacent to resid property value dollar_figure dollar_figure dollar_figure morig occupancy balance owe paid off paid off paid off paid off paid off paid off main residance tustees main residance former bus building have lived at the property is free and clear they have taken various mortgages over the years depending on what improvements they wanted to do to the property this residence is on two lots and then they also own two other lots that are next to the residence one is a bare lot the other one has a garage on it when they bought the first lot it had an old ‘years currently the for in form 886-a rev department of the treasury - internal revenua service page form 886a depariment of the treasury - intemal revenue service - - name of taxpayer schedule no or exhibit page of yeariperiod ended december 2c december house on it that they bumt down the last lot had a trailer house on it and they took that one down years ago they have been trying to clean up the lots over the years in respond to information_document_request f4564 dated submitted one board meeting statement that reads as follows __ the trustees trustees board minutes notes meeting called to order on _ by trustees pincite p m business of the day is to discuss gifting of our home and properties to it was decided our attorney should be contacted to do the transfer paperwork for us it was decided that the trustees’ rent on the property would consist of all maintenance and upkeep of the property the meeting closed pincite p m and for the year ended december 2c ‘was questioned about the expenses listed on form_990-pf for the year as how these ended december 2c expenses are related to the foundation’s charitable purpose these requests were made through letters and information document requests dated february 2c foundation pays for some of our personal health use products this would be considered part of trustee fees for operating the foundation the upkeep of the foundation’s property and we gave checks to charities like others we were planning to contribute funds to other charities if we make any dividend from investment with the and also through the telephone interview _ but we didn’t sic ‘states the and june however the bank deposit analysis for the tax_year ended december awire in made to the foundation bank account with on october shows from the and marked as returned money on investment account in the amount of received the bank data and show check number ' paid to made by the foundation form_990-pf for year ended december for dollar_figure drawn on account ending no proof of any other charitable or grant payments in response to information_document_request dated february to the purpose of creating setting up a private family_foundation was not only to protect our assets but to grow our financial_assets in such a way that we could support humanitarian projects in a greater way than in any other venue our goals over the next ten years and beyond will be to support a number of charitable organizations that we already support and look for ‘states our goal in __ in regards lj form 886-a rev department of the treasury - internal_revenue_service page -4- - department of the treasury - intemal revenue service schedule no or exhibit form 886a page 5of year period ended name of taxpayer december december 2c t others that would be of interest such as christian schools and organizations that are geared to feeding the poor in our country and locations throughout the world also to be part of that help people be able to support themselves by starting them with the means to accomplish that we would like to reach the ability to donate a million dollar a year to charities depending on the growth of our foundation our family has been involved in car racing for the last ten years with our son being the driver of the racecar we love this sport and would like one day to move up this sport and support other young drivers to reach these goals like starting a racing school this is a focused sport that can support family togetherness there are foundations within our local racing community that support a number of worthy causes there are a few of the goals which we hope to achieve over the next ten years and look forward to working with other likeminded foundations sic in response to questions regarding the source of contributions to the foundation listed on form_990-pf for2c transferred from their personal for profit corporation’s bank account ‘states that it was an amount and2cc a trading company buy and sell stocks however the irs records system does not show any corporate tax_return were ever been filed for the corporation that _ is referring to when -was informed that the irs records does not show any returns were ever filed for the aforementioned corporation she states that she and the income_tax irs examiner are working on the corporate tax returns for _ then she advised the examiner to get the up-date on this issue from the other irs examiner in response to question regarding the states that the sets up foundations to help families they do this all the time sic ' then she advised the examiner to check them out through their website _ she added i attended one of their seminars held in _and then paid them to set-up ‘ - states that she does not think that she still has any of their brochures or any handouts that she received from either the of she states beside was questioned about the investments listed on form_990-pf for tax when helps people year ended december 20c setting up private_foundation they also have several investment programs know that we invested funds with details on the return- return all know that we invested fund with and they forward the fund to another company called company lost the investment and filed bankruptcy sic but don't really know the investment the preparer must have just listed stuff on the _ then this or department of the treasury - intemal revenue service form 886-a rev page -5- - dapariment of the treasury - intamal revenue sewvicg _ form_886 a name of taxpayer schedule no or exhibit page of year period ended december december ‘was questioned if she was still in contact with the or she answered yes and she added not too long ago she spoke with their manager _ and her reason for contacting the is to check on the updates of the lost investment with if there is any hope to get some of it back and then she states the _ investment amount has been lost completely on september foundation bank account with the ir at the rate of annually herein after ‘authorized a wire fund transfer from the in the amount of dollar_figure to account of as a loan from the foundation to organization to the revenue service records show that a has been filed for only the __- period is a c organization and an affiliated has a filing requirement internal herein after is a separate_entity from internal_revenue_service records do not indicate that the organization or any other type of tax-exempt_organization is the entity who sets-up private_foundations and arranges seminars and workshops for the participants is a c states that the bank deposit analysis for the tax_year ended december 2c made to the foundation bank account with account show a wire in ' on october 2c in the amount of and marked as returned money on investment received from the the promissory loan agreement between received during the audit process reads as follows this agreement agreement is made and entered into as of thi sec_4 day of december c ‘company and and by and between contributor witnesseth to participate in investment activity fora period of not less than ‘the contributor hereby agrees to loan days from the program start date automatically renewable at contributor’s instruction the return en investment during the request of the the period is payable monthly plus to hold all or part of the contributor at the end of cach period the contributor may also instruct fands for deposit into a subsequent prograim initial contribution and or the will the at dollar_figure whereas the parties desire to memorialize their understanding and agreement with respect to contributor’s contribution and the company's distribution of payments to contributor in accordance with the terms and provisions of this agreement now therefore in consideration of the foregoing and the mutual covenants and promises contained hercin receipt and sufficiency of which are hereby acknowledged the parties hereby agree as follows form 886-a rev department of the treasury - internal_revenue_service page -6- twee department of the treasury - intemal revenue service form_886 a name of taxpayer schedule no or exhibit page of year period ended december december contributions as of the date of this agreement contributor shall loan to company cash in the amount of dollar_figure payment company agrees to make payments to contributor as describe above and pravided in the pro forms amendment and termination ‘his agreement may not be anrended or terminated except by written_agreement signed by both parties this agreement shall be upon the bankruptcy receivership or distribution of the company 4_ governing law this agreement has been executed and delivered in the state of and shall in all respects be interpreted construed and governed by and in accordance with the laws of the state of notices all notices hereunder shall be in writing and personally delivered or mailed by registered or certified mail return receipt requested to the company’s principal_place_of_business in the case of notice ta the company and to the most current address provided to the company in the case of notice to contributing member or to such other address as the purties may designate in writing waivers any waiver by any party or any violation of breach of or default under any provision of this agreement by the other party shall not be construed as or constitute a continuing waiver of such provision or waiver of any other violation of breach of or default under any other provision of this agreement assignability this agreement shall not be assignabic in whole or in part by contributor without the prior written consent of the company this agreement may be assigned in whole or in part by the company to any successor_in_interest to the company this agreement shall be binding upon and shall inure to the benefit of the parties and their respective successors permitted assigns and personal_representatives counterparts this agreement may be executed by the parties in one or more counterparts it being the intention of the parties that said counterparts be binding against all who may so execute them for purpose of this agreement copied or facsimile signature shall be deemed originals in witness whereof the parties hereto have executed this agreement as of the date and year first above written company borrower foundation name signature contributor pany’ signature the foundation received interest payment for tax_year ended december dollar_figure amount as dividend or interest on form_990-pf ' however the foundation did not report this _ on october from of another loan agreement with a promissory note received during the audit process between as a lender and io form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a woe department of the treasury - intemal revenue service -- schedule no or exhibit name of taxpayer page of year period ended december december 2g ' as a borrower signed by the borrower promised to pay january and the loan amount was said sum with interest thereon at the rate of percent per annum simple interest the borrower shall pay the principal sum and all accrued interest twelve months from the effective date of the promissory note the parties agree that the state of as a trustee made on shall retain jurisdiction over all matters relevant and pertinent hereto and this agreement shall be interpreted under and governed by the laws of the state of however upon the due_date for the foundation to receive the loan sum and the accrued interest the borrower filed bankruptcy andthe foundation lost the entire loan during the audit records provided by foundation included bank statements check registers cancelled checks promissory loan agreements and instructions the foundation has one checking account with wire transfer and only and have signing privileges on the account there are no formal written procedures needed to write a check for any amount or purpose the foundation checking account with of dollar_figure 2c ‘and deposits were transferred into the checking account on september was opened in and december 2c_ respectively from another checking account with and owned by belonging to _ the foundation filed its was filed on august 2c form_990-pf for the period ending the foundation is on a calendar_year and on august first return form_990-pf for tax_year december 2c and the checking account with the foundation received money in from of dollar_figure however the foundation did not file form_990-pf for tax_year ended december part of the contributions listed on form_990-pf line tax_year ended december and it shows checking account ‘and december respectively moreover the foundation listed the above transfers dollar_figure the foundation was created in 2c _was opened also in 'on september 2c ‘and and dollar_figure as in response to document request dated february 2c__ the trustees submit the following details to explain the foundation's contribution sources breakdown form 886-a rev department of the treasury - internal_revenue_service page -8- schedule no or exhibit form 886a page of year period ended name of taxpayer december december of the treasury - infomal revenuo service bepartment table amount dollar_figure source of deposit transfer from notes given by trustee funded from dollar_figure dollar_figure transfer from funded from transfer from from -entity wire in sale of stock shares by’ should not deposited to the fdn _acet -for from wire in sale of stocks shares by should not deposited to the fdn acct total less loan back contributions line dollar_figure dollar_figure date 2g all decisions regarding the foundation activities and plans are made by the trustees and bank records for 2c expenditures paid from the foundation’s bank account and2c_ attachments and show the taxable forms 990-pf forthe 2c dollar_figure respectively detailed as follows and 2c ‘years shows charitable distributions of dollar_figure and table date 2c total recipients eb _ amount dollar_figure dollar_figure dollar_figure purpose of contributions charitable_contributions charitable_contributions charitable_contributions spye l charitable_contributions charitable_contributions charitable_contributions total charitable_contributions dollar_figure dollar_figure dollar_figure g form 886-a rev department of the treasury - intemal revenue service page -9- form_886 a name of taxpayer department of the treasury - iniemal revenue service schedule no or exhibit page of yearfperiod ended december december in the foundation’s application_for tax exemption it was stated that the foundation will make grants exclusively to other qualified c organizations classified as public_charities the application stated that the foundation requires an application_for grant making purposes and that the foundation requires a grant proposal obligates the grantee to use the funds only for the purposes for which the grant is made provides for periodic written reports concerning the use of the funds requires a final written report and an accounting of how the funds were used and acknowledges authority to withhold and recover grant funds in case the funds are misused no grant applications were reviewed during the audit as none had been received by the foundation total expenses disbursements reported on for2c ‘retums were as follows and 2c_ forms 990-pf table _ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cs séiexpense compensation of officers legal fees-other professionalfees travel and conference printing and publications _ supplies and equipment office expenses _ misc expenses contributions occupancy gifts grants paid total expense and disbursements _ _ __ q dollar_figure dollar_figure dollar_figure dollar_figure se dollar_figure ll i sec_1s dollar_figure the examination of charges to pay for recurring expenses which appear to be personal in nature such as i debit business card monthly statements show ' ' a sy ' ‘5 the trustees did not submit any substantiation for the travel and conference expense except a charge of foundation's debit card account end -_ was paid to ' paid_by the on 2c form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - intemal revenue service form_886 a name of taxpayer schedule no or exhibit page of year period ended december 2c december 2c law sec_501 c of the intemal revenue code exempts from federal_income_tax organizations organized and operated exclusively for religious charitable scientific testing for public safety literary educational_purposes to foster national or international amateur sports competition or for the prevention of cruetty to children or animals provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual the foundation charitable purposes are to create give and practice integrity for the purpose of serving mankind sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it sec_170 of the internal_revenue_code defines the term charitable_contribution as a contribution or gift to of for_the_use_of a foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes internal_revenue_code sec_4941 d defines self-dealing for purposes of sec_4941 as any direct or indirect sale_or_exchange lending of money or extension of credit furnishing of goods services facilities between a foundation and a disqualified_person sec_4945 of the internal_revenue_code imposes an initial tax equal to of each taxable_expenditure this tax shall be paid_by the private_foundation form 886-a ev s-94 page -11- department of the treasury - intemal revenue service sec_4945 of the internal_revenue_code imposes a tax equal to of the form 886a name of taxpayer of the treasury - intemal revenue service - - bepariment schedule no or exhibit page of year period ended december december 2c taxable_expenditure the tax shall be paid_by any foundation_manager who agreed to the making of the taxable_expenditure sec_4945 of the internal_revenue_code imposes a tax equal to of the amount of the taxable_expenditure if the initial tax is imposed under sec_4945 and if the expenditure is not corrected within the taxable_period this tax is paid_by the private_foundation sec_4945 of the intemal revenue code imposes a tax equal to of the taxable_expenditure if the foundation_manager refused to agree to part or ail of the correction the tax shall be paid_by any foundation_manager who refuses to agree to part or all of the correction sec_4945 c of the internal_revenue_code imposes a tax equal to of the taxable_expenditure if the foundation managers who agreed to make the taxable_expenditure are jointly and severally liable for the initial percent excise_tax and thus the full amount or any part of the tax may be collected from any one or more of the foundation managers who are liable for the tax sec_4945 c of the internal_revenue_code limits the maximum initial excise_tax that in the aggregate may be assessed against foundation managers with respect to a single taxable_expenditure is dollar_figure sec_4945 of the internal_revenue_code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation for any purpose other than that specified in sec_170 sec_4945 of the internal_revenue_code defines correction and correct as recovering part or all of the expenditure to the extent recovery is possible and where full recovery is not possible such additional corrective action as is prescribed the secretary by regulations sec_4945 defines the term taxable_period with respect to any taxable_expenditure the period beginning with the date on which the taxable_expenditure occurs and ending on the earlier of a the date of mailing a notice_of_deficiency with respect to the tax imposed by subsection a or b the date on which the tax imposed by subsection a is assessed sec_4946 defines a disqualified_person for purposes of sec_4941 asa substantial_contributor foundation_manager or member_of_the_family of the aforementioned member_of_the_family for this section defined as spouses ancestors children grandchildren and spouses of ancestors children and grandchildren department of the treasury - intemal revenue service form a ev s-4 page -12- form 886a name of taxpayer department of the treasury - intemal revenve service schedule no ‘or exhibit page of yearperiod ended december december sec_4946 defines a disqualified_person as a foundation_manager sec_4946 defines the term foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_53_4945-6 of the regulations provides that expenditures made to acquire investments and related investment_expenses for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 will not be treated as taxable_expenditures under sec_4945 in 99_tc_67 a taxpayer was the trustee of a private charitable_trust and placed the entire trust in an unlicensed company in the bahamas the taxpayer made numerous grants to organizations that were not tax-exempt that he did not exercise expenditure_responsibility under sec_4945 over grants to friends and relatives for personal purposes the court held that the taxpayer was liable for excise_tax under sec_4944 and sec_4945 whether under sec_501 of the internal_revenue_code is operating as an organization exempt the foundation is not operated exclusively for charitable purposes as is required per sec_501 of the internal_revenue_code the foundation’s application_for tax exemption states that its mission is to create give and practice integrity for the purpose of serving mankind it further states that the foundation plans to be exclusively a grant- making foundation as defined in sec_4942 and will make grants exclusively to other qualified c organizations classified as public_charities other than contributions ‘and other few charitable entities the foundation has not made to exempt_function distributions sec_170 defines the term charitable_contribution as a contribution or gift to or for_the_use_of a foundation that is organized and operated exclusively for religious charitable scientific literary or education purposes the foundation has not been able to explain what their charitable purpose is beyond vaque and general terms government's position form 886-a rev sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes department of the treasury - internal_revenue_service page -13- form 886a department name of taxpayer service of the treasury - intemal revenue schedule no or exhibit page of year period ended december 2c december specified in that section the foundation does not operate exclusively for charitable purposes the foundation has not done what it stated it would do in its application_for exemption other than contributions to entities the foundation has not made exempt_function the foundation has not been able to explain what their charitable purpose is beyond vague and general terms the foundation has failed to exercise expenditure_responsibility as required by sec_4945 of the internal_revenue_code and other few charitable whether assets of the foundation have inured to the benefit of a private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it regulation sec_1_501_c_3_-1 distribution of earnings expands on the definition of an activity that is not in furtherance of an exempt_purpose it states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation sec_1 a -1 c defines ‘private shareholder or individual’ when it states the words ‘private shareholder or individual in sec_501 refer to persons having a personal and private interest in the activities of shows the organization the analysis of the foundation’s checking account with and an amount of dollar_figure tax_year ended december 2c_ personal expenditures as shown in the facts section see attachment and attachment respectively were used to pay for the for tax_year ended december rand regulation sec_1 c -1 d ii provides emphasis to the operational_test that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus itis necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it states form 886-a rev internal_revenue_code sec_4941 defines self-dealing for purposes of sec_4941 -as any direct or indirect sale_or_exchange lending of money or extension of credit furnishing of goods services facilities between a foundation and a disqualified are the trustees board members of foundation person and whether there has been self-dealing between a disqualified_person and a private_foundation department of the treasury - intemal revenue service page -14- -- department of the treasury - intemal revenue service form_886 a name of taxpayer schedule no or exhibit page of year period ended december december therefore meet the definition of disqualified persons they approved the distribution of the foundation's funds to cover their personal expenditures whether ‘is a disqualified_person with respect to internal_revenue_code sec_4946 defines a disqualified_person for purposes of sec_4941 as a substantial_contributor foundation_manager or member_of_the_family of the aforementioned member_of_the_family for this section defined as spouses ancestors children grandchildren and spouses of ancestors children and grandchildren trustees board members of responsible for taking care of everything related to the foundation activity an inspection of bank signature cards revealed that the account as foundation_manager director trustee and secretary-treasurer is one of the substantial contributors and one of the ‘has signing privileges on ' ‘trustee is meets the definition of disqualified_person per the intemal revenue code whether ‘is a disqualified_person with respect to intemal revenue code sec_4946 defines a disqualified_person for purposes of sec_4941 as a substantial_contributor foundation_manager or member_of_the_family of the aforementioned member_of_the_family for this section defined as spouses ancestors children grandchildren and spouses of ancestors children and grandchildren trustees board members of the foundation ‘trustee is responsible for taking care of everything related to the foundation activity an inspection of bank signature cards revealed that foundation_manager director trustee and secretary-treasurer definition of disqualified_person per the internal_revenue_code ‘is one of the substantial contributors and one of the ‘has signing privileges on the account as ‘meets the whether expenditures incurred by expenditures per sec_4945 of the internal_revenue_code are taxable sec_4945 of the internal_revenue_code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation for any purpose other than that specified in sec_170 since the foundation has not been able to demonstrate a clear exempt_purpose the majority of the expenses reported on the are held to be taxable_expenditures and thus foundation’s 990-pf’s for 2c subject_to tax under a and b the foundation has not primarily used funds for charitable purposes other than small contributions to other charitable and2 form 886-a rev department of the treasury - intemal revenue service page -15- department of the treasury - intemal revenue service --- form_886 a name of taxpayer schedule no or exhibit page of year period ended december december entities expenditures were for personal purposes as shown in the facts section taxable_expenditures in the amount of dollar_figure paid out of the foundation’s fund ‘and were approved and the trustees were required to exercise expenditure_responsibility over such distributions as described in sec_4945 of the internal_revenue_code the trustees failed to do so if the expenditures are found to be taxable_expenditures are such expenditures subject_to tax per sec_4945 of the internal_revenue_code since the foundation has not been able to demonstrate a clear exempt_purpose or show unambiguous charitable distributions the following expenses reported on the foundation's 990-pf's from 2c thus subject_to tax under a the taxes under this section shall be paid_by the private_foundation and are calculated as follows are held to be taxable_expenditures and ‘and 2c personal table taxes total whether ‘is a foundation_manager with respect to sec_4946 defines the term foundation manager’ as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act the trustee director she is responsible for taking care of everything related to the foundation activity an inspection of bank signature cards revealed that has signing privileges on the account as foundation_manager director trustee and secretary-treasurer ‘meets the definition of a foundation_manager is the trustee director of the foundation as ‘is a foundation_manager with respect to department of the treasury - internal_revenue_service form 886-a rev whether page -16- - department of the troasury - iniemal revenue servicg schedule no or exhibit form 886a page of year period ended name of taxpayer december december sec_4946 defines the term foundation manager’ as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to ‘is the trustee director of the foundation as the such act or failure to act trustee director for the foundation he is responsible for taking care of everything related to the foundation activity an inspection of bank signature cards revealed that ‘has signing privileges on the account as foundation_manager director trustee and secretary-treasurer manager ‘meets the definition of a foundation if the expenditures are deemed to be taxable_expenditures and the foundation_manager refuses to agree to part or all of the correction would the additional tax per b be applicable sec_4945 of the internal_revenue_code imposes a tax equal to of the taxable_expenditure if the initial tax is imposed under sec_4945 and if the expenditure is not corrected within the taxable_period this tax shall be paid_by the foundation sec_4945 of the internal_revenue_code defines correction and correct as recovering part or all of the expenditure to the extent recovery is possible and where full recovery is not possible such additional corrective action as is prescribed the secretary by regulations additional tax of provided the correction is not made within the taxable_period correction would be achieved if the expenses held to be taxable_expenditures the dollar_figure family paid back the foundation for family must pay back within the taxable_period to achieve correction ‘become liable to pay for the if the foundation fails to make correction then the foundation is liable for tax under sec_4945 of the internal_revenue_code tax under sec_4945 will be for 2g with total of the amount_involved or dollar_figure correction being dollar_figure for20 anddollar_figure taxable_expenditures tax_rate sec_4945 tax tax_year ls ne total b tax for ail years dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -17- deparment of the treasury - intemal revenue service schedule no or exhibit form bb6ba page of yearlperiod ended december 2c december name of taxpayer - conclusion _ not organized and operated exclusively for charitable purposes as required by sec_501 of the internal_revenue_code therefore the government recommends that the foundation’s tax-exempt status should be revoked the foundation did not show that it was operating for an exempt_purpose and its expenditures were for purposes other than those described in c b expenditures incurred by the foundation are taxable_expenditures taxes under sec_4945 of the internal_revenue_code shall be imposed on the foundation if correction is not made within the taxable_period then taxes under sec_4945 of the internal_revenue_code shall be imposed as calculated above taxpayer's position not presented yet forn b86-a rev department of the treasury - internal_revenue_service page -18- form_886 a department of the treasury - intemat revenue service name of taxpayer schedule no or exhibit page of yeariperiod ended december 2c december attachment acct -taxyear20 amount trans stmt date date memo donation to supplies dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ck debit card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card 2c 2c 2c 2c 2c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev s-94 page -19- department of the treasury - internal_revenue_service form_8 a name of taxpayer department of the treasury - internal_revenue_service me schedule no or exhibit page of yearfperiod ended december 2c december dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card form 886-a ev5-24 department of the treasury - internal_revenue_service page -20- department of the treasury - intemal revenue service schedule no or exhibit form 886a page of name of taxpayer year pariod ended december december 2c - attachment -acct -_ - tax_year stmt date trans date memo _ 2c 2c 2c 2c 2c 2c 2c 2c 2712c 7i2112c debit amount card ck ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card page -21- form 886-a rev department of the treasury - internal_revenue_service te department of the treasury - intemal revenue service form 886a name of taxpayer schedule no or exhibit page of yeariperiod ended december december 2c ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card ck card form 886-a ev page -22 department of the treasury - intemal reveaue service
